Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	The amendment filed on July 07, 2022 has been received and made of record. In response to Non-Final Office Action mailed on April 28, 2022, claims 1, 14, 15, and 20 have been amended of which claims 1 and 15 are independent claims. Applicant maintained dependent claims 4-7, 9-12, and 16-19. Claim 15 has been rewritten as new independent claim. Claims 21-23 have been added as new dependent claims. claims 13 has been cancelled after the Non-Final Office Action and claims 2, 3, and 8 are cancelled as before the Non-Final Action. Therefore, claims 1, 4-7, 9-12 and 14-23 are pending for consideration.

Drawing Objection

3.	Applicant re-submitted fig.1 as replacement sheet on July 07, 2022 and has been accepted by the Office. Therefore, objection to the “Drawing” has been withdrawn.  

Allowable Subject Matter


4. 	Claims 1, 4-7, 9-12, and 14-23 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:

Claim 1: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “------, wherein the plurality of first electrodes are multiplexed as a plurality of first display electrodes in a time division manner, and the plurality of second touch electrodes are multiplexed as a plurality of second display electrodes in a time division manner; and  an operation time period of the display panel comprises: a touch time period, in which the plurality of first electrodes are switched to operate as the plurality of first touch electrodes and the plurality of second electrodes are switched to operate as the plurality of second touch electrodes; and a display time period, in which the plurality of first electrodes are switched to operate as the plurality of first display electrodes and the plurality of second electrodes are switched to operate as the plurality of second display electrodes (fig.2, Para-39 of the Specification submitted on August 26, 2019)” with all other limitations cited in independent claim 1.

Claim 15: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “------, wherein the orthogonal projection of the first transparent conductive pattern on the second substrate comprises a plurality of first section blocks arranged in a form of a first array, and the orthogonal projection of the second transparent conductive pattern on the second substrate comprises a plurality of second section blocks arranged in a form of a second array which is complementary to the first array or at least partially overlaps with the first array, and the plurality of first section blocks and the plurality of second blocks are arranged alternately in every row and in every column(figs.2-4, and related text of the Specification submitted on August 26, 2019)” with all other limitations cited in independent claim 15.

[WANG et al.(US 2014/0118299 A1) teaches a display panel(Para-1), comprising: a first substrate(substrate 1, fig.1, Para-27), on a display side on the display panel; and a second substrate(substrate 2) opposite to the first substrate(filter substrate 1), a second transparent conductive pattern(driving electrodes 7, fig.1, Para-32) is provided on a side surface of the second substrate(2) facing towards the first substrate(1); and wherein a plurality of first electrodes(sensing electrode 5) functioning as a plurality of first touch electrodes (sensing electrodes) are provided on a side of the first substrate(1) facing towards the second substrate(2),and a plurality of second electrodes(6) functioning as a plurality of second touch electrodes are provided on a side of the second substrate(2) facing towards the first substrate(1).

On the other hand, Bulea et al.(US 2014/0267128 A1) teaches a display device having pressure and for sensing capability, wherein a first transparent conductive pattern(ground electrodes 714, fig.7) is provided on a side surface of the first substrate facing towards the second substrate(dielectric layer 708 or rigid support 710, fig.7), and is arranged to be electrically connected to a ground point; wherein an orthogonal projection of the first transparent conductive pattern(714) on the second substrate(708 or 710) at least partially covers a display region of the second substrate(708 or 710) and the second transparent conductive pattern(ground electrodes 720, fig.7) is arranged to be electrically connected to a ground point.] 

None of the cited references, on record, alone or in combination provides a reasonable motivation to fairly teach or suggest the applicants claimed invention mention above.
Claims 4-7, 9-12, 14 and 16-23 are also allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692